Title: From John Adams to John Quincy Adams, 4 June 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy June 4th. 1815

Mr Bray a Son in Law of Samuel Eliot Esquire, the putative Father of the Greek Professorship at H.C. will I hope have the honor to deliver this to you in the Bosom of all your Family. You probably know the political Connections of Mr Elliot and Mr Bray: but no considerations of this kind should interupt the Intercourse of Politeness hospitality and Civility.
If my Eyes and hands could endure the labour I would write you a Letter every day.
The three Volumes of the Marquis D’Argens have seized my Attention more forcibly than Don Quixotte ever did. I have read them all. I could not keep my Eyes off them. They have concurred with Dr Middletons Works, with Voltaire’s Universal History, as it is called, and with every thing else that I have ever read, to convince me that the Philosophers and Priests of all Ages Nations and Countries, have been the greatest Lyars that ever existed. This Marquis himself is the grossest and most impudent Lyar I ever read: Yet the most candid, open, learned and ingenious Lyar of them all. Voltaire is a fool to him. How is it possible that the Ecclesia Phylosophorum, Should have neglected these Works? and that you Should have had so much trouble to find them?
Will there be found, in the resuscitated order of Jesuits a Malagrida to assassinate Napoleon?
Will the Œcumenical, political Counsel at Vienna decree, a Sovereign for France? Why may they not put an End to all our Parties and Factions by decreeing the Duke of York to be Souvereign of U.S.? To be sure, it would cost them Some trouble. It would make my Hobby feel his own Strength.
Why Should not the Œcumenical Counsel at Vienna interdict any and all the Sovereigns of Europe as his Holiness and his Counsells did heretofore?
Oh that Mankind could ever be persuaded to attend to Principles and Precidents?
On the brink of the Grave, your Father and Mother enjoy more health, Strength and Spirits than they have any right to expect; for which they  never can be too gratefull. We even hope Still to see you and yours.
Inclosed is a Letter, to shew you the importance of the Fisheries to a single town. / I am
A.